Citation Nr: 1526806	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1999 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In January 2012, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  In September 2012, he testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of each hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims files associated with the Veteran's claim.  The records in the paperless claims file have been considered by the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus is manifested as a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A current diagnosis of tinnitus has been established.  In January and September 2012, the Veteran testified that he first experienced ringing in the ears during his period of active service while working in the engine room of an aircraft carrier, likely in the summer of 2003.  His Certificate Of Release Or Discharge From Active Duty (DD Form 214) confirms that his military occupational specialty was as a surface ship nuclear propulsion plant operator-mechanic.  The Veteran has provided (and the file corroborates) competent and credible evidence of in-service incurrence of acoustic trauma.  He also testified that he has had a continuity of ongoing tinnitus ever since service.  He has also stated that he has not experienced occupational or recreational noise exposure following separation from service.  

An August 2010 VA audio examination report shows that the Veteran did not report tinnitus.  However, the Board notes that this was not an examination for tinnitus, but for hearing loss.  The Veteran has since indicated that he was not aware of the meaning of the term "tinnitus" and that he believed all his symptoms were for his claim, then pending, of service connection for bilateral hearing loss.

An August 2011 VA examination report diagnosed tinnitus but concluded that the Veteran's tinnitus was less likely than not related to service.  Although the VA examiner noted the Veteran's history in offering her etiological opinion, she relied solely on the absence of evidence in the service records in offering a negative nexus opinion.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied solely on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such appears to be the case here.  Instead of remanding the case for a new opinion, the Board concludes that there is adequate evidence to grant the claim of service connection for tinnitus.  The Veteran has consistently stated that his tinnitus began during his active service.  Observations regarding the date of onset of tinnitus are capable of lay observation.  The Veteran is competent to offer these statements, and the Board finds them credible. 

Therefore, resolving doubt in the Veteran's favor, as the evidence is at least in relative equipoise, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


